Citation Nr: 0201911	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in which the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO) denied the veteran entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  The Board 
affirmed the denial in January 1999.  The veteran appealed 
the Board's January 1999 decision to the United States Court 
of Appeals for Veterans Claims (Court).  Following notice of 
the veteran's death, the Court in a September 2001 Order 
vacated the Board's January 1999 decision and dismissed the 
veteran's appeal for lack of jurisdiction.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1949 to 
May 1963.

2.  The Board was notified in September 2001 that the veteran 
had died on August [redacted], 2001.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	CHARLES E. HOGEBOOM	
	Member, Board of Veterans' Appeals

? IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells what steps may be taken to appeal our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meantime, please note that under the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) Filing a copy of your Notice 
of Appeal with VA's General Counsel is not longer 
required.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge a fee for representation.

 

